Citation Nr: 0620425	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-01 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a separate 10 percent rating for each ear for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel









INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

In May 2001, the veteran's motion for an advance on the 
Board's docket was granted under 38 C.F.R. § 20.900(c).  

Because pending litigation directly impacting the issue on 
appeal has now been resolved, the veteran's case is ready for 
a decision. 



FINDING OF FACT

The veteran's service-connected bilateral tinnitus was 
assigned the maximum rating of 10 percent.



CONCLUSION OF LAW

There is no legal entitlement for a separate 10 percent 
evaluation for each ear for bilateral tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 
6260 (2003).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

Although the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, provides for, among 
other things, notice and assistance to claimants under 
certain circumstances, when the law is dispositive as in the 
instant claim, the VCAA is not applicable.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); VAOPGCPREC 2-2004.   

Analysis

Pursuant to a June 2000 application for compensation, an 
April 2001 rating decision granted service connection for 
tinnitus secondary to service-connected bilateral nerve 
deafness.  The veteran's November 2003 notice of disagreement 
sought separate 10 percent evaluations for each ear for 
bilateral tinnitus.  

As explained below, however, the veteran's claim for separate 
10 percent ratings for bilateral tinnitus cannot be granted 
as a matter of law.

Historically, the rating criteria for tinnitus have undergone 
several recent changes.  Specifically, in effect prior to 
June 10, 1999, Diagnostic Code 6260 provided a 10 percent 
evaluation for tinnitus that was persistent, as a symptom of 
head injury, concussion or acoustic trauma.  Effective from 
June 10, 1999, as amended by the Secretary, a 10 percent 
disability evaluation was provided for recurrent tinnitus.  
See 64 Fed. Reg. at 25,202; 38 C.F.R. § 4.87, Diagnostic Code 
6260.  

In light of these changes, the United States Court of Appeals 
for Veterans Claims and VA's General Counsel began to 
consider and interpret the preceding rating criteria.  

In 2003, VA's General Counsel issued an opinion holding that 
Diagnostic Code 6260, as in effect prior to June 10, 1999, 
and as amended as of that date, authorized a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  VAOPGCPREC 2-2003.  

Shortly thereafter and effective June 13, 2003, the Secretary 
added an instruction (Note (2)) at the end of Diagnostic Code 
6260 to assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.  See 68 Fed. Reg. at 25,822; 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  

An appeal to the United States Court of Appeals for Veterans 
Claims arose, however, concerning the versions of the 
Diagnostic Code 6260 in effect prior to the June 13, 2003, 
Note (2), addition that explicitly limited a single 
evaluation for bilateral tinnitus.  Subsequently the case of 
Smith v. Nicholson, 19 Vet. App. 63 (2005), held that under 
the pre-1999 and pre-June 13, 2003, Note (2), versions of 
38 C.F.R. § 4.87, Diagnostic Code 6260, and contrary to 
VAOPGCPREC 2-2003, dual or separate ratings are required to 
be assigned for bilateral tinnitus.  

The veteran's contention in this case before the Board 
involves the application of Diagnostic Code 6260 prior to the 
addition of the June 13, 2003, Note (2) (which, again, 
provides only a single evaluation for recurrent tinnitus even 
if it is perceived in both ears).  Thus, the veteran contends 
that because he initiated his claim regarding compensation 
for tinnitus prior to the June 13, 2003, Note (2), he is 
entitled to separate 10 percent evaluations for each ear.    

According to an ensuing decision from the United States Court 
of Appeals for the Federal Circuit, Smith v. Nicholson, No. 
05-7618 (Fed. Cir. June 19, 2006), though, the "Veterans 
Court [in Smith v. Nicholson, 19 Vet. App. 63 (2005)] erred 
by not deferring to the [VA's] interpretation of its own 
regulation[,]" and that VA had interpreted the pre-June 
1999, and pre-June 13, 2003, versions of Diagnostic Code 6260 
as limiting a veteran to a single disability rating for 
tinnitus, regardless of whether the tinnitus is unilateral or 
bilateral.  

Based upon the preceding, the veteran is not entitled to a 
separate 10 percent evaluation for each ear for service-
connected bilateral tinnitus-the impact of the Federal 
Circuit's decision is such that VA's interpretation of the 
pre-June 1999 and pre-June 13, 2003, versions of Diagnostic 
Code 6260 (as providing only a single disability rating for 
tinnitus even if bilateral), stands.  The claim must be 
denied due to an absence of legal entitlement.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).   


ORDER

A separate 10 percent evaluation for each ear for bilateral 
tinnitus is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


